Citation Nr: 1523435	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

9.  Entitlement to service connection for residuals of a left ring finger nerve injury.

10.  Entitlement to service connection for an eye injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) from September 2010 and April 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference, with respect to the issues of entitlement to service connection for disorders of the right knee and the left knee.  A transcript is included in the VBMS electronic claims file.

The Veteran's claims for service connection for disorders of the right and left knee was filed as a claim to reopen a previous final denial based on new and material evidence.  The RO considered the claim reopened and scheduled a VA examination.  The Board concurs with this determination and will not address the new and material evidence aspect of this matter further in this appeal.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, degenerative disc disease of the cervical spine, hypertension, a sleep disorder claimed as sleep apnea, residuals of a left ring finger nerve injury, and an eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right knee disorder was neither incurred in nor related to service.

2.  A left knee disorder was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examination of his knees in April 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disorders of the Right and Left Knee

The Veteran claims service connection for disorders of the right and left knee.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that at his July 1969 induction examination, the Veteran denied having any knee problems or ever having had surgery of any kind.  In May 1970, the Veteran was treated for pain in his left knee.  He was prescribed heat, painkillers, and an ACE bandage.  In June 1971, the Veteran was treated for swelling and pain in both knees after playing basketball.  He was again treated without any diagnosis.  At his December 1973 separation examination, the Veteran reported a history of an aching sensation in both knees, greater in the left, for the past year.

In his original October 1974 claim for service connection for his knee disorders, the Veteran stated that he underwent an unspecified surgery on his knees in 1967.

Private treatment records show that in September 2000, the Veteran was seen for chest pain and pain in the right leg behind the knee, but did not report any knee pain at that time.

An April 2009 VA treatment record shows that the Veteran was at that time recovering from surgery to repair his left patellar tendon.  He was still suffering from limitations of his gait related to that surgery.

In a June 2010 statement, the Veteran stated that his right knee was "stunned" after a Vietnam bomb attack in 1971.

The Veteran underwent a VA examination in April 2011.  The Veteran reported that prior to coming to VA for medical care in 2007, he had not seen private doctors since his discharge in 1974 for financial reasons, with the exception of emergency room visits.  The Veteran reported that his knees began to ache during service.  He stated that certain things, such as working in the field, jumping off trucks, or martial arts, would make his knees ache and swell.  He reported that he had sought treatment for his knees in service, and was given ACE bandages and pain pills.  The Veteran reported that his knees do not necessarily exacerbate at the same time, and his left knee is generally more symptomatic than his right.  He reported that three to four times per month his knees would swell because he had stepped in a hole, twisted it, etc.  The Veteran had surgery in November 2008 for a ruptured patellar tendon and fractured patella.  On examination, the examiner found subjective tenderness in the upper patella and the anserine bursa regions of the right knee, and grinding, crepitus, and a boney joint enlargement in the left knee.  Based on examination and x-ray evidence, the examiner diagnosed bilateral degenerative joint disease of the knees.  The examiner opined that it was less likely than not that the Veteran's condition was caused by or incurred in service.  The examiner based this opinion on the rationale that the Veteran's in-service treatment was for nonspecific complaints not related to any particular injury.  The Veteran claims he had swollen knees several times per month over the next 36 years, but never sought treatment.  Furthermore, the examiner noted that the Veteran's account of his history was inconsistent.  The Veteran reported that his knees prevented him from playing sports he enjoyed during those 36 years, but his records reflect that he stated that his PTSD prevented him from playing softball, though he still played in the mid-1980s.  Similarly, though the Veteran reported to his examiner that he did not seek out treatment during the 36 years because he was uninsured, he has medical records from that period showing that he was covered by health insurance.  Finally, the examiner noted that health records contain several instances of the Veteran denied knee pain.

In a September 2011 statement, the Veteran stated that his knees have bothered him constantly ever since service, especially getting out of and into bed and walking.  He uses a cane to ambulate.  His family submitted a statement in which they said that the Veteran's knees bothered him ever since service and that he elevated his knees and put ice on them to relieve the pain.  A friend submitted a statement in which he stated that he had seen the Veteran's knee give out while attempting to move sheetrock.  The Veteran had had problems with his knees as long as the friend had known him.

In his September 2011 notice of disagreement, the Veteran stated that he never had any problems with his knees prior to service, and specifically that he had never had any surgery.  

At his January 2015 hearing, the Veteran again stated that his knee pain has been constant since service.

As an initial matter, the Board notes that the presumption of soundness applies to the Veteran, despite evidence that he may have had surgery on his knees in 1967.  No history of knee surgery was noted in the Veteran's July 1969 induction examination.  The Board finds that the Veteran's single October 1974 statement that he had surgery on his knees in 1967 is not clear and unmistakable evidence sufficient to rebut the presumption of soundness, given that there is no medical evidence to support it and the Veteran has subsequently and consistently denied that such surgery ever took place.  38 C.F.R. § 3.304(b).  The Board further notes that although the evidence will not establish a condition that pre-dates service, it is nevertheless an inconsistency in the Veteran's account that goes to his credibility.

The Board finds the April 2011 VA examiner's opinion highly probative.  Specifically, the examiner's rationale is consistent with the bulk of the evidence, showing that the Veteran went 36 years without being treated for knee pain, and did not report the pain when he was treated for other pain.  The Board recognizes that the Veteran has stated that his knee pain has been constant, and has provided statements from his friend and family to support this statement.  The Board does not find these statements as credible as the medical evidence, however, because of the inconsistencies noted by the VA examiner and the inconsistent evidence of whether the Veteran had surgery on his knees prior to entering service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current knee disorders are related to his in-service symptoms, and service connection must therefore be denied.

The Board notes that, although the Veteran does not have any combat decorations, the Veteran reported being exposed to explosions while stationed in Vietnam.  The Board need not, however, make a finding as to whether the combat presumption applies to the Veteran.  The Veteran has not claimed that a specific injury caused his knee disorders, although the Veteran did mention that his right knee was "stunned" after a 1971 bomb attack.  The Veteran's evidence as to his symptoms during service is fully consistent with the record, and the Board denies the Veteran's claim solely on the basis that his in-service symptoms are not related to his current condition.  The combat presumption does not apply to that question.  See Libertine, 9 Vet. App. at 522-23.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

In August 2011, the RO issued a statement of the case with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, degenerative disc disease of the cervical spine, hypertension, a sleep disorder claimed as sleep apnea, residuals of a left ring finger nerve injury, and an eye injury.  The Veteran filed a substantive appeal requesting a hearing via videoconference, but there is some confusion in the record as to whether the appeal was received in September 2011 or October 2011.  

Initially, the RO determined that the appeal was received in October 2011 and was therefore untimely, and so notified the Veteran via a November 2011 letter.  The Veteran responded to this notice in a September 2012 notice of disagreement, stating that the substantive appeal was sent with a cover letter received in September 2011, and that the October 2011 date stamp on the form was clearly in error.  

A December 2012 internal VA memorandum appears to agree with the Veteran's arguments that his substantive appeal was received in September 2011 and was therefore timely.  Accordingly, in June 2014 the RO certified the appeal with respect to these issues to the Board.  At no time, however, was the Veteran given notice that VA had determined that his appeal was timely.  Furthermore, these appeals were not yet merged with the appeal of the Veteran's knee claims in VA's docket system.  The Veteran's prior representative, Disabled American Veterans, was apparently contacted in order to provide the June 2014 Form 646 in support of the Veteran's claims, but the Veteran shortly thereafter appointed his current representative.  Thus, at the January 2015 hearing the undersigned VLJ, the Veteran, and the Veteran's representative were all unaware that the Veteran's appeal of these 8 issues was active and certified to the Board.  For this reason, the Veteran did not provide testimony in support of these 8 issues.

A veteran has a right to a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. §§ 3.103, 19.9, 19.25, 20.704.  The Board finds that, because the Veteran requested a hearing with respect to these 8 issues, but was not notified that his appeal had been accepted, he was in effect denied his right to a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76.  A copy of the notification letter must be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


